Exhibit 10.7

 

Exclusive Option Agreement

 

This Exclusive Option Agreement (this "Agreement") is executed by and among the
following Parties as of the 15 day of July, 2014 in Shenzhen City, the People’s
Republic of China (“China” or the “PRC”):

 

Party A: Shenzhen Moxian Technologies Co. Ltd, a Wholly Foreign Owned
Enterprise, organized and existing under the laws of the PRC, with its address
at Room 2313-2315 , Block B, Zhongshen Garden, Caitian South Road, Futian
District, Shenzhen, Guangdong Province, China

 

Party B: Zhang Guo Hui, a Chinese citizen with Chinese Identification No.:
XXXXXXXXXX; and Guan Fen Sheng, a Chinese citizen with Chinese Identification
No. XXXXXXXXXX

 

PartyC: Shenzhen Moyi Technologies Co. Ltd, a limited liability company
organized and existing under the laws of the PRC, with its address at Unit2001,
Tower B, Kingkey 100 Building, No.5016 Shennan East Road, Luohu District,
Shenzhen, PRC.

 

In this Agreement, each of Party A, Party B and Party C shall be referred to as
a "Party" respectively, and they shall be collectively referred to as the
"Parties".

 

Whereas: Party B holds 100% of the equity interest in Party C.

 

Now therefore, upon mutual discussion and negotiation, the Parties have reached
the following agreement:

  

1.Sale and Purchase of Equity Interest

 

1.1Option Granted

 

In consideration of the payment of RMB 100,000 by Party A, the receipt and
adequacy of which is hereby acknowledged by Party B, Party B hereby irrevocably
grants Party A an irrevocable and exclusive right to purchase, or designate one
or more persons (each, a "Designee") to purchase the equity interests in Party C
then held by Party B once or at multiple times at any time in part or in whole
at Party A's sole and absolute discretion to the extent permitted by Chinese
laws and at the price described in Section 1.3 herein (such right being the
"Equity Interest Purchase Option"). Except for Party A and the Designee(s), no
other person shall be entitled to the Equity Interest Purchase Option or other
rights with respect to the equity interests of Party B. Party C hereby agrees to
the grant by Party B of the Equity Interest Purchase Option to Party A. The term
"person" as used herein shall refer to individuals, corporations, partnerships,
partners, enterprises, trusts or non-corporate organizations.

 



1

 

 

1.2Steps for Exercise of Equity Interest Purchase Option

 

Subject to the provisions of the laws and regulations of China, Party A may
exercise the Equity Interest Purchase Option by issuing a written notice to
Party B (the "Equity Interest Purchase Option Notice"), specifying: (a) Party
A's decision to exercise the Equity Interest Purchase Option; (b) the portion of
equity interests to be purchased from Party B (the "Optioned Interests"); and
(c) the date for purchasing the Optioned Interests and/or the date for transfer
of the Optioned Interests.

 

1.3Equity Interest Purchase Price

 

The purchase price of the Optioned Interests (the "Base Price") shall be RMB 10.
If appraisal is required by the laws of China at the time when Party A exercises
the Equity Interest Purchase Option, the Parties shall negotiate in good faith
and based on the appraisal result make necessary adjustment to the Equity
Interest Purchase Price so that it complies with any and all then applicable
laws of China (collectively, the "Equity Interest Purchase Price").

 

1.4Transfer of Optioned Interests

 

For each exercise of the Equity Interest Purchase Option:

 

1.4.1Party B shall cause Party C to promptly convene a shareholders’ meeting, at
which a resolution shall be adopted approving Party B's transfer of the Optioned
Interests to Party A and/or the Designee(s);

 

1.4.2Party B shall obtain written statements from the other shareholders of
Party C giving consent to the transfer of the equity interest to Party A and/or
the Designee(s) and waiving any right of first refusal related thereto.

 

1.4.3Party B shall execute a share transfer contract with respect to each
transfer with Party A and/or each Designee (whichever is applicable), in
accordance with the provisions of this Agreement and the Equity Interest
Purchase Option Notice regarding the Optioned Interests;

 

1.4.4The relevant Parties shall execute all other necessary contracts,
agreements or documents, obtain all necessary government licenses and permits
and take all necessary actions to transfer valid ownership of the Optioned
Interests to Party A and/or the Designee(s), unencumbered by any security
interests, and cause Party A and/or the Designee(s) to become the registered
owner(s) of the Optioned Interests. For the purpose of this Section and this
Agreement, "security interests" shall include securities, mortgages, third
party's rights or interests, any stock options, acquisition right, right of
first refusal, right to offset, ownership retention or other security
arrangements, but shall be deemed to exclude any security interest created by
this Agreement and Party B's Share Pledge Agreement. "Party B's Share Pledge
Agreement" as used in this Section and this Agreement shall refer to the Share
Pledge Agreement ("Share Pledge Agreement") executed by and among Party A, Party
B and Party C as of the date hereof, whereby Party B pledges all of its equity
interests in Party C to Party A, in order to guarantee Party C's performance of
its obligations under the Exclusive Business Corporation Agreement executed by
and between Party C and Party A.

 



2

 

 

2.Covenants

 

2.1Covenants regarding Party C

 

Party B (as the shareholders of Party C) and Party C hereby covenant as follows:

 

2.1.1Without the prior written consent of Party A, they shall not in any manner
supplement, change or amend the articles of association and bylaws of Party C,
increase or decrease its registered capital, or change its structure of
registered capital in other manners;

 

2.1.2They shall maintain Party C's corporate existence in accordance with good
financial and business standards and practices by prudently and effectively
operating its business and handling its affairs;

 

2.1.3Without the prior written consent of Party A, they shall not at any time
following the date hereof, sell, transfer, mortgage or dispose of in any manner
any assets of Party C or legal or beneficial interest in the business or
revenues of Party C, or allow the encumbrance thereon of any security interest;

 

2.1.4Without the prior written consent of Party A, they shall not incur,
inherit, guarantee or suffer the existence of any debt, except for (i) debts
incurred in the ordinary course of business other than through loans; and (ii)
debts disclosed to Party A for which Party A's written consent has been
obtained;

 

2.1.5They shall always operate all of Party C's businesses during the ordinary
course of business to maintain the asset value of Party C and refrain from any
action/omission that may affect Party C's operating status and asset value;

 

2.1.6Without the prior written consent of Party A, they shall not cause Party C
to execute any major contract, except the contracts in the ordinary course of
business (for purpose of this subsection, a contract with a price exceeding
RMB500,000 shall be deemed a major contract);

 



3

 

 

2.1.7Without the prior written consent of Party A, they shall not cause Party C
to provide any person with any loan or credit;

 

2.1.8They shall provide Party A with information on Party C's business
operations and financial condition at Party A's request;

 

2.1.9If requested by Party A, they shall procure and maintain insurance in
respect of Party C's assets and business from an insurance carrier acceptable to
Party A, at an amount and type of coverage typical for companies that operate
similar businesses;

 

2.1.10Without the prior written consent of Party A, they shall not cause or
permit Party C to merge, consolidate with, acquire or invest in any person;

 

2.1.11They shall immediately notify Party A of the occurrence or possible
occurrence of any litigation, arbitration or administrative proceedings relating
to Party C's assets, business or revenue;

 

2.1.12To maintain the ownership by Party C of all of its assets, they shall
execute all necessary or appropriate documents, take all necessary or
appropriate actions and file all necessary or appropriate complaints or raise
necessary and appropriate defenses against all claims;

 

2.1.13Without the prior written consent of Party A, they shall ensure that Party
C shall not in any manner distribute dividends to its shareholders, provided
that upon Party A's written request, Party C shall immediately distribute all
distributable profits to its shareholders; and

 

2.1.14At the request of Party A, they shall appoint any persons designated by
Party A as directors of Party C.

 

2.2Covenants of Party B

 

Party B hereby covenants as follows:

 

2.2.1Without the prior written consent of Party A, Party B shall not sell,
transfer, mortgage or dispose of in any other manner any legal or beneficial
interest in the equity interests in Party C held by Party B, or allow the
encumbrance thereon of any security interest, except for the pledge placed on
these equity interests in accordance with Party B's Share Pledge Agreement;

 



4

 

 

2.2.2Party B shall cause the shareholders' meeting and/or the board of directors
of Party C not to approve the sale, transfer, mortgage or disposition in any
other manner of any legal or beneficial interest in the equity interests in
Party C held by Party B, or allow the encumbrance thereon of any security
interest, without the prior written consent of Party A, except for the pledge
placed on these equity interests in accordance with Party B's Share Pledge
Agreement;

 

2.2.3Party B shall cause the shareholders' meeting or the board of directors of
Party C not to approve the merger or consolidation with any person, or the
acquisition of or investment in any person, without the prior written consent of
Party A;

 

2.2.4Party B shall immediately notify Party A of the occurrence or possible
occurrence of any litigation, arbitration or administrative proceedings relating
to the equity interests in Party C held by Party B;

 

2.2.5Party B shall cause the shareholders' meeting or the board of directors of
Party C to vote their approval of the transfer of the Optioned Interests as set
forth in this Agreement and to take any and all other actions that may be
requested by Party A;

 

2.2.6To the extent necessary to maintain Party B's ownership in Party C, Party B
shall execute all necessary or appropriate documents, take all necessary or
appropriate actions and file all necessary or appropriate complaints or raise
necessary and appropriate defenses against all claims;

 

2.2.7Party B shall appoint any designee of Party A as director of Party C, at
the request of Party A;

 

2.2.8At the request of Party A at any time, Party B shall promptly and
unconditionally transfer its equity interests in Party C to Party A's
Designee(s) in accordance with the Equity Interest Purchase Option under this
Agreement, and Party B hereby waives its right of first refusal to the
respective share transfer by the other existing shareholder of Party C (if any);
and

 

2.2.9Party B shall strictly abide by the provisions of this Agreement and other
contracts jointly or separately executed by and among Party B, Party C and Party
A, perform the obligations hereunder and thereunder, and refrain from any
action/omission that may affect the effectiveness and enforceability thereof. To
the extent that Party B has any remaining rights with respect to the equity
interests subject to this Agreement hereunder or under the Share Pledge
Agreement among the same parties hereto or under the Power of Attorney granted
in favor of Party A, Party B shall not exercise such rights except in accordance
with the written instructions of Party A.

 



5

 

 

3.Representations and Warranties

 

Party B and Party C hereby represent and warrant to Party A, jointly and
severally, as of the date of this Agreement and each date of transfer of the
Optioned Interests, that:

 

3.1They have the authority to execute and deliver this Agreement and any share
transfer contracts to which they are parties concerning the Optioned Interests
to be transferred thereunder (each, a "Transfer Contract"), and to perform their
obligations under this Agreement and any Transfer Contracts. Party B and Party C
agree to enter into Transfer Contracts consistent with the terms of this
Agreement upon Party A’s exercise of the Equity Interest Purchase Option. This
Agreement and the Transfer Contracts to which they are parties constitute or
will constitute their legal, valid and binding obligations and shall be
enforceable against them in accordance with the provisions thereof;

 

3.2The execution and delivery of this Agreement or any Transfer Contracts and
the obligations under this Agreement or any Transfer Contracts shall not: (i)
cause any violation of any applicable laws of China; (ii) be inconsistent with
the articles of association, bylaws or other organizational documents of Party
C; (iii) cause the violation of any contracts or instruments to which they are a
party or which are binding on them, or constitute any breach under any contracts
or instruments to which they are a party or which are binding on them; (iv)
cause any violation of any condition for the grant and/or continued
effectiveness of any licenses or permits issued to either of them; or (v) cause
the suspension or revocation of or imposition of additional conditions to any
licenses or permits issued to either of them;

 

3.3Party B has a good and merchantable title to the equity interests in Party C
he holds. Except for Party B's Share Pledge Agreement, Party B has not placed
any security interest on such equity interests;

 

3.4Party C has a good and merchantable title to all of its assets, and has not
placed any security interest on the aforementioned assets;

 

3.5Party C does not have any outstanding debts, except for (i) debt incurred in
the ordinary course of business; and (ii) debts disclosed to Party A for which
Party A's written consent has been obtained.

 

3.6Party C has complied with all laws and regulations of China applicable to
asset acquisitions; and

 

3.7There are no pending or threatened litigation, arbitration or administrative
proceedings relating to the equity interests in Party C, assets of Party C or
Party C.

 



6

 

 

4.Effective Date

 

This Agreement shall become effective upon the date hereof, and remain effective
for a term of 10 years, and may be renewed at Party A's election.

 

5.Governing Law and Resolution of Disputes

 

5.1Governing law

 

The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the formally published and publicly available laws of China. Matters
not covered by formally published and publicly available laws of China shall be
governed by international legal principles and practices.

 

5.2Methods of Resolution of Disputes

 

In the event of any dispute with respect to the construction and performance of
this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the dispute
within 30 days after either Party's request to the other Parties for resolution
of the dispute through negotiations, either Party may submit the relevant
dispute to the China International Economic and Trade Arbitration Commission for
arbitration, in accordance with its Arbitration Rules. The arbitration shall be
conducted in ShenZhen, and the language used in arbitration shall be Chinese.
The arbitration award shall be final and binding on all Parties.

 

6.Taxes and Fees

 

Each Party shall pay any and all transfer and registration tax, expenses and
fees incurred thereby or levied thereon in accordance with the laws of China in
connection with the preparation and execution of this Agreement and the Transfer
Contracts, as well as the consummation of the transactions contemplated under
this Agreement and the Transfer Contracts.

 

7.Notices

 

7.1All notices and other communications required or permitted to be given
pursuant to this Agreement shall be delivered personally or sent by registered
mail, postage prepaid, by a commercial courier service or by facsimile
transmission to the address of such Party set forth below. A confirmation copy
of each notice shall also be sent by email. The dates on which notices shall be
deemed to have been effectively given shall be determined as follows:

 

7.1.1Notices given by personal delivery, by courier service or by registered
mail, postage prepaid, shall be deemed effectively given on the date of delivery
or refusal at the address specified for notices.

 



7

 

 

7.1.2Notices given by facsimile transmission shall be deemed effectively given
on the date of successful transmission (as evidenced by an automatically
generated confirmation of transmission).

 

7.2For the purpose of notices, the addresses of the Parties are as follows:

 

  Party A: Shenzhen Moxian Technologies Co. Ltd   Address: Room 2313-2315 ,
Block B, Zhongshen Garden,
Caitian South Road, Futian District, Shenzhen,
Guangdong Province, China Attn:Sun Dan Dan Phone:0755 - 6681 3984

 



  Party B: Zhang Guo Hui and Guan Fen Sheng   Address: Unit 2001, Tower B,
Kingkey 100 Building, No.5016
Shennan East Road, Luohu District, Shenzhen, PRC.         Party C: Shenzhen Moyi
Technologies Co. Ltd   Address: Unit 2001, Tower B, Kingkey 100 Building,
No.5016
Shennan East Road, Luohu District, Shenzhen, PRC. Attn:Zhang Guo Hui

 

7.3Any Party may at any time change its address for notices by a notice
delivered to the other Parties in accordance with the terms hereof.

 

8.Confidentiality

 

The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential information to any third parties,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, investors,
legal counsels or financial advisors regarding the transaction contemplated
hereunder, provided that such shareholders, investors, legal counsels or
financial advisors shall be bound by the confidentiality obligations similar to
those set forth in this Section. Disclosure of any confidential information by
the staff members or agencies hired by any Party shall be deemed disclosure of
such confidential information by such Party, which Party shall be held liable
for breach of this Agreement. This Section shall survive the termination of this
Agreement for any reason.

 



8

 

 

9.Further Warranties

 

The Parties agree to promptly execute documents that are reasonably required for
or are conducive to the implementation of the provisions and purposes of this
Agreement and take further actions that are reasonably required for or are
conducive to the implementation of the provisions and purposes of this
Agreement.

 

10.Miscellaneous

 

10.1Amendment, change and supplement

 

Any amendment, change and supplement to this Agreement shall require the
execution of a written agreement by all of the Parties.

 

10.2Entire agreement

 

Except for the amendments, supplements or changes in writing executed after the
execution of this Agreement, this Agreement shall constitute the entire
agreement reached by and among the Parties hereto with respect to the subject
matter hereof, and shall supercede all prior oral and written consultations,
representations and contracts reached with respect to the subject matter of this
Agreement.

 

10.3Headings

 

The headings of this Agreement are for convenience only, and shall not be used
to interpret, explain or otherwise affect the meanings of the provisions of this
Agreement.

 

10.4Language

 

This Agreement is written in both Chinese and English language in three copies,
each Party having one copy with equal legal validity; in case there is any
conflict between the Chinese version and the English version, the Chinese
version shall prevail.

 

10.5Severability

 

In the event that one or several of the provisions of this Agreement are found
to be invalid, illegal or unenforceable in any aspect in accordance with any
laws or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any
respect. The Parties shall strive in good faith to replace such invalid, illegal
or unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

 



9

 

 

10.6Successors

 

This Agreement shall be binding on and shall inure to the interest of the
respective successors of the Parties and the permitted assigns of such Parties.

 

10.8Survival

 

10.8.1Any obligations that occur or that are due as a result of this Agreement
upon the expiration or early termination of this Agreement shall survive the
expiration or early termination thereof.

 

10.8.2The provisions of Sections 5, 7, 8 and this Section 10.8 shall survive the
termination of this Agreement.

 

10.9Waivers

 

Any Party may waive the terms and conditions of this Agreement, provided that
such a waiver must be provided in writing and shall require the signatures of
the Parties. No waiver by any Party in certain circumstances with respect to a
breach by other Parties shall operate as a waiver by such a Party with respect
to any similar breach in other circumstances.

 



10

 

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Exclusive Option Agreement as of the date first above written. 

 



Party A: Shenzhen Moxian Technologies Co. Ltd

 

By: /s/ Sun Dan Dan   Name: Sun Dan Dan   Title: Legal Representative  

  

Party B: Zhang Guo Hui and Guan Fen Sheng

 

By: /s/ Zhang Guo Hui           /s/ Guan Fen Sheng  

  

Party C: Shenzhen Moyi Technologies Co. Ltd

 

By: /s/ Zhang Guo Hui   Name: Zhang Guo Hui   Title: Legal Representative  

 

 

 

11



--------------------------------------------------------------------------------

 